EXHIBIT 21 Page 1 of 2 COLGATE-PALMOLIVE COMPANY SUBSIDIARIES OF THE REGISTRANT Name of Company State in which Incorporated or Country in which Organized Colgate (Guangzhou) Co. Ltd. China Colgate Flavors and Fragrances, Inc. Delaware Colgate Oral Pharmaceuticals, Inc. Delaware Colgate-Palmolive (Middle East Exports) Ltd. BVI Colgate-Palmolive Europe Sarl Switzerland Colgate-Palmolive Industrial Unipessoal, Lda. Portugal Colgate-Palmolive Peru S.A. Peru Colgate Sanxiao Company Limited China Colgate-Palmolive S.p.A. Italy Colgate-Palmolive (America), Inc. Delaware Colgate-Palmolive (Asia) Pte. Ltd. Singapore Colgate-Palmolive (Caribbean), Inc. Delaware Colgate-Palmolive (Central America), Inc. Delaware Colgate-Palmolive (Centro America) S.A. Guatemala Colgate-Palmolive (Dominican Republic), Inc. Delaware Colgate-Palmolive (Eastern) Pte. Ltd. Singapore Colgate-Palmolive (China) Co., Ltd. China Colgate-Palmolive (H.K.) Ltd. Hong Kong Colgate-Palmolive (Hellas) S.A.I.C. Greece Colgate-Palmolive (India) Limited India Colgate-Palmolive (Malaysia) Sdn Bhd Malaysia Colgate-Palmolive (Marketing) Sdn Bhd Malaysia Colgate-Palmolive (Poland) Sp. zo.o. Poland Colgate-Palmolive (Pty) Limited South Africa Colgate-Palmolive (Thailand) Ltd. Thailand Colgate-Palmolive A/S Denmark Colgate-Palmolive AB Sweden Colgate-Palmolive Argentina S.A. Argentina Colgate-Palmolive Belgium S.A./N.V. Belgium Colgate-Palmolive Canada, Inc. Canada Colgate-Palmolive Ceska Republika, s.r.o. Czech Republic Colgate-Palmolive Chile S.A. Chile Colgate-Palmolive Cia. Delaware Colgate-Palmolive Compania Anonima Venezuela Colgate-Palmolive Company, Distr. Puerto Rico Colgate-Palmolive de Puerto Rico, Inc. Delaware Colgate-Palmolive del Ecuador S.A.I.C. Ecuador Colgate-Palmolive España, S.A./N.V. Spain Colgate-Palmolive G.m.b.H. Germany Colgate-Palmolive Holding S. Com. p.a. Spain EXHIBIT 21 Page 2 of 2 Name of Company State in which Incorporated or Country in which Organized Colgate-Palmolive Holdings (UK) Limited United Kingdom Colgate-Palmolive Inc. S.A. Uruguay Colgate-Palmolive Comercial Ltda. Brazil Colgate-Palmolive International LLC Delaware Colgate-Palmolive Ltd. New Zealand Colgate-Palmolive Manufacturing (Poland) Sp. zo.o Poland Colgate-Palmolive Moroc S.A. Morocco Colgate-Palmolive Nederland BV Netherlands Colgate-Palmolive Norge A/S Norway Colgate-Palmolive Operations (Ireland) Limited Ireland Colgate-Palmolive Philippines, Inc. Philippines Colgate-Palmolive Pty Limited Australia Colgate-Palmolive Senegal N.S.O.A. Senegal Colgate-Palmolive Services (Belgium) SA/NV Belgium Colgate-Palmolive Services, S.A. France Colgate-Palmolive Temizlik Urunleri Sanayi ve Ticaret, A.S. Turkey Colgate-Palmolive Vietnam Vietnam Colgate-Palmolive, S.A. de C.V. Mexico Cotelle S.A. France CPIF Venture, Inc. Delaware GABA Holding A.G. Switzerland Hawley & Hazel Chemical (Taiwan) Corporation Ltd. Taiwan Hawley & Hazel Chemical Company (HK) Limited Hong Kong Hawley & Hazel Chemical Company (Zhongshan) Limited China Hill’s Pet Nutrition Asia-Pacific, Pte., Ltd. Singapore Hill’s Pet Nutrition Indiana, Inc. Delaware Hill’s Pet Nutrition Limited United Kingdom Hill’s Pet Nutrition Manufacturing, B.V. Netherlands Hill’s Pet Nutrition Manufacturing s.r.o. Czech Republic Hill’s Pet Nutrition Sales, Inc. Delaware Hill’s Pet Nutrition SNC France Hill’s Pet Nutrition, Inc. Delaware Hill’s Pet Products, Inc. Delaware Hill’s-Colgate (Japan) Ltd. Japan Inmobiliara Hills, S.A. de C.V. Mexico Mission Hills, S.A. de C.V. Mexico Norwood International Incorporated Delaware Tom’s of Maine, Inc. Maine There are a number of additional subsidiaries in the United States and foreign countries that, considered in the aggregate, do not constitute a significant subsidiary.
